Citation Nr: 1229653	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  02-19 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to restoration of a 40 percent rating for varicose veins of the right leg, currently reduced to a rating of 20 percent effective November 1, 2005.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), including on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from May 1959 to May 1960.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran was scheduled for a personal hearing with a Decision Review Officer (DRO) at the RO in May 2005, but he failed to report for the hearing without explanation.  Consequently, the request for a personal hearing is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d).  

The case was previously before the Board in January 2007, September 2009 and July 2010, both from the RO and from the United States Court of Appeals for Veterans Claims (Court).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

THE RO'S ATTENTION IS PRESENTLY CALLED TO DIRECTED ACTION BY THE COURT OF APPEALS FOR VETERANS CLAIMS, REGARDING A PREVIOUSLY REFERRED CLAIM OF ENTITLEMENT TO SERVICE CONNECTION FOR PERIPHERAL VASCULAR DISEASE, WHICH HAS NOT BEEN ADJUDICATED. In the July 2010 Board decision, the Board referred a claim of entitlement to service connection for peripheral vascular disease, as secondary to the service-connected varicose veins to the RO.  The RO has not  adjudicated the issue of service connection for peripheral vascular disease, claimed as secondary to the service-connected varicose veins of the right leg.  

The Board based this referral on the findings of a February 2007 VA examination report and a December 2009 VA examination report, which reflect diagnoses of peripheral arterial disease bilateral lower extremities, mild to moderate severity, based on a Doppler study in 2004; and of peripheral vascular disease of the bilateral lower extremities.  In the context of reporting as to varicose veins, the December 2009 examiner noted that the Veteran clearly had peripheral disease.  The Board construes these findings as reasonably indicative of showing a relationship between peripheral vascular disease and the service-connected varicose veins of the right leg.  

A claim for VA benefits requires "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009).  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability."  Id. at 86.  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  

Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir.2000); Robinson v. Peake, 21 Vet.App. 545, at 552 (characterizing Schroeder as holding that "the duty to assist applies to the entire claim, which might require assistance in developing more than one theory in support of that claim"); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir.2001); Brokowski, 23 Vet.App. at 85.  Overall, the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim," i.e., the information gathered upon investigation.  Clemons, 23 Vet.App. at 5.  

In DeLisio v. Shinseki, 25 Vet.App. 45 (2011) the Court indicated that pursuant to 38 C.F.R. § 3.310 (allowing for secondary service connection of a "disability which is proximately due to or the result of a service-connected disease or injury"), the relationship between a claimant's condition and service may be established through a causal chain of diseases or disabilities.  The Court held that if the condition for which VA benefits are sought is not directly associated with service, but information obtained during the processing of the claim reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service, VA generally must investigate whether the causal disease or disability is related to service, in order to determine whether the claimed condition is related secondarily to service.  If VA determines that the causal disease or disability is, in fact, connected to service, then the claim for benefits for the condition "reasonably encompasses" a claim for that causal disease or disability, such that no additional filing is necessary to initiate a claim for benefits for the causal disease or disability.  This is because, as noted, the law does not expect the claimant to have the medical or legal expertise to file a claim requesting benefits for each technical disability in the causal chain of disabilities that composes his condition, and a claim must be read sympathetically.  Id.  

In light of the Court's holdings in Clemons, Brokowski, Schroeder, Robinson and DeLisio, and the evidence of record, which reasonably indicates that the Veteran's peripheral vascular disease may be associated with his service-connected varicose veins of the right leg, THE RO MUST ADJUDICATE THE CLAIM OF SERVICE CONNECTION FOR PERIPHERAL VASCULAR DISEASE. Since the Board is remanding the service connection claim to the RO/AMC for additional development, the Veteran is not prejudiced by the Board's actions.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).  

In its January 2012 decision, the Court noted that the Board had previously referred to the RO the Veteran's claim of entitlement to service connection for peripheral vascular disease, as secondary to the service-connected varicose veins of the right leg.  The Court specifically noted that the appeal as to varicose veins "combined with the referral of the matter of peripheral vascular disease may affect the determinations as to TDIU." 

Therefore, even if DeLisio had not applied in this case, the Court's ruling in the January 2012 decision is the law of the case.  Chisem v. Brown, 8 Vet. App. 374 (1995).  

The pending claim for TDIU is "inextricably intertwined" with the claim for entitlement to service connection for peripheral vascular disease, as secondary to the service-connected varicose veins of the right leg, inasmuch as a grant of service connection and compensable assigned rating may impact the adjudication of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Therefore, the issues of entitlement to TDIU, including on an extraschedular basis is REMANDED to the RO via the AMC, in Washington, DC.  AS PART OF ITS ADJUDICATION OF TDIU, THE RO/AMC MUST ADJUDICATE THE CLAIM OF SERVICE CONNECTION FOR PERIPHERAL VASCULAR DISEASE. VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1. In an April 1990 Board decision, the Veteran was granted an increased evaluation of 40 percent for his right leg varicose veins, effective June 21, 1988.  

2. In a December 2004 rating decision, the RO proposed to reduce the Veteran's evaluation for right leg varicose veins to 20 percent based on improvement of the disability; he was notified of the proposal by a January 2005 letter, and was afforded a period of 60 days in which to submit additional evidence.  

3. In an August 2005 rating decision, the Veteran's evaluation for right leg varicose veins was reduced to 20 percent, effective November 1, 2005.  

4. The April 2002 and August 2004 VA examinations upon which the reduction was based were as full and complete as previous examinations.  However, contemporaneous VA treatment records and the lay evidence, and subsequent VA examinations of record have not demonstrated sustained, material improvement in the Veteran's right leg varicose veins that is reasonably certain to continue and be maintained under the ordinary conditions of life.  

5. The reduction from 40 to 20 percent was improper.  


CONCLUSION OF LAW

The criteria for restoration of a 40 percent disability rating for service-connected right leg varicose veins, effective November 1, 2005, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2 (2011); Brown v. Brown, 5 Vet. App. 413 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the reduction of his service-connected disability rating from 40 percent to 20 percent for varicose veins of the right leg, effective from November 1, 2005, as implemented by an RO rating decision dated in August 2005, was unwarranted, because insufficient evidence has been received to show that his condition has not shown material improvement that is reasonably certain to continue and be maintained under the ordinary conditions of life.  Accordingly, the Board grants the claim for restoration of the 40 percent rating.  

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the U.S. Court of Appeals for Veterans Claims (Court) holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.  

Merits of the Claim

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 
 
The procedural framework set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  In this case, the Veteran does not contend, and the record does not reflect, noncompliance with the procedural requirements for rating reductions.  

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  Where a Veteran's schedular rating has been both stable and continuous for five years or more, as is the case here, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  The duration of the rating is measured from the effective date of the rating to the effective date of the reduction.  Brown, 5 Vet. App. at 418.  Ratings on account of a disease subject to temporary or episodic improvement, such as many skin diseases, will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 420-421.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  

A readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved.  38 C.F.R. § 3.951(a).  Thus, a rating cannot be reduced solely on the basis of changed rating criteria.  

A disability which has been continuously rated at or above any evaluation for 20 or more years will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  Id.  Therefore, the 20 percent evaluation for the service-connected varicose veins since 1975 is protected from reduction, but the 40 percent evaluation is not.  

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As noted, in a May 1990 rating decision, the RO promulgated a Board decision, dated in April 1990, and granted an increased evaluation for the Veteran's right leg varicose veins from 20 percent to 40 percent disabling, effective from June 21, 1988.  The Board based its grant on findings that the overall objective medical evidence of record, including a September 1988 VA surgical clinic record and a March 1989 VA examination record, revealed that the current disability picture more nearly approximated the criteria for the next higher rating.  

In the December 2004 rating decision, in which the RO proposed to reduce the Veteran's 40 percent evaluation for his right leg varicose veins to 20 percent, the RO noted that a rating decision in May 2002 determined that the evidence showed improvement of the service-connected varicose veins of the right leg.  The RO also noted that a VA physician's opinion that the Veteran had an increase in pain related to varicose veins was not supported by objective factual evidence.  Ultimately, at the time of the May 2002 rating decision, the RO determined that although evidence showed some improvement in the condition, sustained improvement had not been definitively established.  In the December 2004 rating decision, the RO based its proposed reduction on VA treatment records, dated from August 2002 to July 2004, and on an August 2004 VA examination report, which showed that the Veteran denied having any episodes of edema with ulceration, persistent edema, stasis pigmentation, or eczema.  As noted, in August 2005 the RO reduced the Veteran's 40 percent evaluation for his right leg varicose veins to 20 percent, effective November 1, 2005.  

VA revised the criteria for evaluating diseases of the arteries and veins, effective January 12, 1998.  Prior to such revision, Diagnostic Code 7120, which pertaining to varicose veins, provided that a 20 percent evaluation was assigned if the record showed involvement of superficial veins above and below the knee, with varicosities of the long saphenous vein ranging in size from 1 to 2 cm. in diameter and symptoms of pain or cramping on exertion, or for severe varicosities below the knee, with ulceration, scarring, or discoloration and painful symptoms.  A 40 percent evaluation was assigned for involvement of the superficial veins above and below the knee, the long saphenous vein ranging over 2 cm. in diameter, and marked distortion and sacculation with edema and episodes of ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120 (1997).  

Effective January 12, 1998, pursuant to 38 C.F.R. § 4.110, Diagnostic Code 7120, pertaining to varicose veins, provides that a 40 percent evaluation will be assigned with evidence of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 20 percent evaluation will be assigned with evidence of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  These ratings are for involvement of a single extremity; if more than one extremity is involved, VA is to evaluate each extremity separately and combine using the bilateral factor, if applicable.  Id. at Note.  

As noted, where VA contemplated a rating reduction, "not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work."  Brown v. Brown, 5 Vet.App. 413, 416-19 (1993).  

The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for increasing or decreasing a disability rating that has been in effect for a shorter amount of time.  See 38 C.F.R. § 3.44(a)-(c) (2011); Collier v. Derwinski, 2 Vet.App. 247, 249-50 (1992).  "Such disabilities are considered 'stabilized,' and the regulation thus requires a high degree of accuracy in decisions reducing those ratings."  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991) (citing 38 C.F.R. § 3.344(c)).  In determining whether VA was justified in reducing a veteran's rating, "the Board is required to establish by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted."  Sorakubo v. Principi, 16 Vet.App. 120, 123-24 (2002).  

The rating reductions on appeal were based on the April 2002 and August 2004 VA examinations, which were construed as showing a material improvement in the Veteran's varicose veins.  The April 2002 examination report reflects a reported history of swelling of the legs for which the Veteran propped them up and wore supportive hosiery, and he experienced pain with walking short distances.  The examiner noted that the Veteran reported getting along reasonably well with the varicose veins at the time.  On removal of the supportive hosiery, the examiner observed no swelling of the leg or active ulceration, although the Veteran reported having a small ulcer on the left medial malleoulus that had completely healed.  The examiner noted the Veteran had a nest of tortuous varicose veins, which were 2 mm. to 3 mm. in diameter in the right calf region, and which were described as small, sacculated veins that were scattered over the rest of the right leg.  The examiner observed that both of the Veteran's feet were cold and there was no pulse palpable at either foot or ankle.  There was no swelling, and elevation of the legs made the veins collapse completely on both legs.  There was no evidence of deep vein thrombosis or other complications at the time.  

The Veteran was diagnosed with varicose veins right leg, status postoperative vein stripping, mild recurrence, uncomplicated, and with occlusive vascular disease in both lower extremities.  The examiner opined that the Veteran's major symptomatology was a result of the occlusive arterial disease of both lower extremities, and noted that the varicosities seemed to be well taken care of by the stockings and without complication.  However, the examiner also noted that the Veteran reported spending a great deal of time with his feet elevated.  

The August 2004 VA arteries, veins and miscellaneous examination report shows complaints of cramps in the thigh area, and cramping at night that awakened the Veteran.  He described pain in the right thigh while lying in bed after removing the thromboembolic disease hosiery, which he wore daily.  He noted that he was "already 100 percent disabled by Social Security's definition."  The Veteran indicated that he took Ibuprofen as needed, and that he had taken Quinine sulfate for many years, but discontinued its use.  He reported that he was unable to exercise due to extreme fatigue and pain in the right leg, although he could ambulate with the assistance of a cane.  The examiner observed that the Veteran reported to the examination independent of any aids, and characterized his gait as steady, even, slow and deliberate.  

When asked to describe the effects of the condition on the Veteran's usual occupation and daily activities, the examiner noted the Veteran was a licensed electrician who had not worked in any capacity in 15 years due to pain in his right leg.  The Veteran reported that he "did nothing," and his daily activities included watching TV, smoking, and reading.  He noted that when he was not on his feet he kept both legs elevated.  He reported that he was able to drive a car, shop for food, and go to restaurants.  The examiner observed that during the examination he was unable to disrobe himself without difficulty.  

On physical examination, the examiner described the right lower leg below the knee as having both visible and palpable 0.75 cm. to1.0 cm. spongy nontender tortuous veins-purplish discoloration-below the popliteal area, mostly concentrated in the right calf area.  The examiner observed no edema, ulcers, sores, stasis pigmentation or eczema during his physical examination of the Veteran.  The examiner observed that no sacculations were identified, and there was no bleeding or evidence of injury.  The Veteran was diagnosed with varicose vein of right leg.  

Although these VA examination reports reflect material improvement in the Veteran's varicose veins, subsequent VA examinations, treatment records, and the Veteran's lay statements, fail to show that the improvement was reasonably certain to continue, or that it reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, supra.  

On VA examination in February 2007, the Veteran described progressively worse symptoms and complained of experiencing  severe pain in the anterior thigh area.  He indicated that his lower legs cramped and he experienced pain around the ankles, and that when he got into bed at night both of his feet felt numb.  He reported that he had been told that he was diagnosed with peripheral vascular disease 3 years prior to the examination, and that the diagnosis was confirmed by Doppler study.  He was being treated with medication and support stockings.  

The examiner observed that the Veteran experienced right upper leg and lower leg varicose veins or post-phlebitic syndrome, with non-persistent edema present partially relieved by rest, persistent skin discoloration present, pain, including at rest, present, and symptoms of pain and numbness of both feet present after prolonged walking or standing.  No ulcerations were found to be present, and the examiner noted that the Veteran's symptoms were relieved by elevation or compression hosiery.  

On physical examination, the examiner observed arteriosclerosis obliterans in the right lower extremity (distal 1/3rd of the foot was cool and blue), with trophic changes of thin skin, absent hair, and dystrophic nails.  The examiner noted there was no ulceration present, but that dorsalis pedis pulse and posterior tibial pulse were both decreased.  The same findings were present in the left lower extremity.  The examiner indicated that the right lower extremity did not have edema or ulceration, but there was stasis pigmentation below the inner aspects of the ankles running across the medial side of the foot, bilaterally.  The examiner also noted that there were visible and palpable varicose veins on top of the right foot, on the lateral side of the right calf inner aspect around to the back of the right calf, and on the inner aspect of the right thigh.  The ankle/brachial index was 0.77 on the right side.  

The examination showed involvement of the greater saphenous vein system on the right, but did not show large full veins which covered the medial surface from the upper third of the right thigh down to the right ankle.  The examiner noted that the prominent veins were noted in the lower 1/3rd of the inner aspect of the thigh, calf area and top and side of the foot.  The examiner commented on a March 1989 examination report, which indicated that the varicose veins were large and full and extended all the way down the leg.  The examiner observed that at the time of his examination, the varicose veins were 1/2 to 1 cm. wide and only present on the medial side of the right thigh just about the knee, on the calf, and on the ankle and top of foot, but there was not a continuous enlarged vein that was visible running from the upper third of the thigh to the ankle.  

The Veteran was diagnosed with varicose veins right leg and with peripheral arterial disease bilateral lower extremities, mild to moderate severity, based on the ankle brachial index (ankle-to-arm systolic blood pressure ratio) noted on physical examination.  The examiner observed that the Veteran's varicose veins had no effect on his ability to feed, bathe, dress, toilet, or groom himself; moderate effect on his ability to shop; severe effect on his ability to perform chores and exercise; and prevented him from being able to play sports, or to engage in recreation, and travel.  The Veteran indicated that he had to retire 17 years prior to the examination because of his right leg.  He noted that his electrician work required a lot of standing, bending, sitting and stopping, which his leg could not tolerate.  

The examiner opined that the Veteran's varicose veins showed improvement since the 1989 examination.  The examiner also opined that the Veteran did not have severe varicose veins of the right leg involving superficial veins above and below the knee, with involvement of the long, saphenous, ranging over 2 cm. in diameter, marked discoloration and sacculation with edema and episodes of ulceration.  The examiner noted there was no involvement of the deep circulation.  The examiner opined that the Veteran did have moderate varicose veins of the right leg, involving superficial veins above and below the knee, with involvement of the greater saphenous, ranging 1 cm. or less in diameter, minimal discoloration and sacculation, with no edema and no episodes of ulceration, and no involvement of the deep circulation.  The examiner observed that the Veteran did have moderate discoloration of the right foot below the ankle, but did not have persistent edema or intermittent ulceration.  

On VA examination in December 2009, the Veteran complained of cramping in the right leg, experiencing a gradual increase in the size of his veins with more pain, experiencing a lot of pain in the right thigh, and experiencing aching and numbness in the legs with a history of peripheral vascular disease.  The examiner noted a history of varicose veins in the right upper leg and right lower leg, with constant pain; partial, non-persistent edema present; and non-persistent ulceration present once a year or less, which was relieved by elevation of the extremity, compression hosiery and rest.  The examiner also noted persistent skin discoloration; constant pain, including with rest; and aching, fatigue and throbbing after prolonged walking or standing relieved with compression hosiery or elevation.  

Physical findings included observations of arteriosclerosis obliterans of the right lower extremity; blue coloration starting at the ankle and moving distally; cool, distal 1/3rd of the foot; and trophic changes of absent hair, dystrophic nails and thin skin.  No ulceration was present, but dorsalis pedis and posterior tibial pulses were decreased.  Examination of the right lower extremity was negative for findings of edema, eczema or ulceration; however, there was evidence of stasis pigmentation along the medial aspect of the foot.  The examiner described visible/palpable varicosities of the right lateral thigh (minor), right medial thigh (bulging), and scattered throughout the lower leg.  On the lower leg, varicosities were described as bulging and most prominent in the medial, lateral and top of the foot.  There was a rope-like varicosity of the anterior right ankle; a linear scar of the right superior anterior thigh from previous vein stripping measuring 6 cm. by 1 cm; and a linear scar from the same surgery right inguinal fold measuring 7.0 cm. by 0.3 cm.  The examiner noted that both scars were without depression, adherence, or color difference.  Ankle/brachial index score for the right was 1.06.  

The examiner observed that the Veteran was wearing knee high support hose bilaterally, ambulated with a cane taking small, shuffling steps, and had decreased sensation to pinprick below the knees bilaterally.  There was decreased sensation to soft touch throughout both lower extremities and absent on the plantar surface of the foot.  Results of an atrial ultrasound performed in July 2008 revealed no evidence of significant atrial stenosis.  The Veteran was diagnosed with varicose veins, bilateral lower extremities, and with peripheral vascular disease, bilateral lower extremities.  The examiner noted that the Veteran was not employed, but that when he was working he experienced pain and lack of endurance due to his varicose veins.  Also, the varicose veins disability had no effect on feeding, grooming and toileting; had a mild effect on dressing; had a moderate effect on shopping, had a severe effect on chores, recreation, traveling and bathing; and prevented exercise and sports.  The examiner opined that the Veteran had trouble walking and staying on his feet, but the extent to which this was caused by the varicose veins, rather than other factors such as hip or knee pain, could not be known.  The examiner observed that the examination did not reveal severe signs at the time of the examination (no ulceration or edema), but noted that the Veteran clearly had peripheral vascular disease.  

The VA treatment records, dated from 2005 to the present, show complaints of recurrent pain in the right leg, ankle and hip; and findings of varicosity of veins bilaterally, for which the Veteran keeps his feet up whenever possible and wears support stockings.  Specifically, a January 2006 VA treatment record reflects findings of varicose veins and 1 plus edema in both legs.   A November 2006 VA treatment record indicates that the Veteran was treated for varicose veins, with stasis dermatitis and bunion on his right foot.  In October 2007 a VA chief of physical medicine and rehabilitative service ordered a prosthetic device for the Veteran.  

An April 2008 VA treatment record shows a history of varicose and stases ulcers.  The Veteran was limited to walking 1 block due to pain that improved with 2 to 3 minutes of rest.  Another record dated that month indicates a history of arthralgias of the right lower extremity, cramping pains at night, and recurrent leg edema.  On physical examination, poor quad muscle mass was noted in the extremities.  A December 2008 VA treatment record was negative for findings of edema, but did indicate a 4 mm., nontender ulcer in the right medial foot with mild erythema and no drainage for three days.  A May 2009 VA treatment record reflects complaints of right foot/ankle, upper right leg and hip problems, with pain described as a level 10 in the feet, right leg and hips.  An August 2009 VA treatment record shows a diagnosis of varicose veins with a history of stasis leg ulcer, on support hose.  The Veteran was not observed to have edema or abnormal range of motion, but did have leg edema with stocking.  A VA treatment record of the same date reflects a diagnosis of edema in the legs.  

In a VA Form 21-4138, Statement in Support of Claim, received in September 2009, the Veteran reported that his right leg was worse after 20 years, and that he could barely walk, was afraid of falling in the shower for the past year, and needed to hire someone to do his yard work for many years.  He indicated that his quality of life had been greatly affected and was much worse because of his varicose veins.  

There is no doubt that the Veteran's varicose veins have shown some improvement and for periodically extended periods of time. However, the Board cannot find on this record that Veteran's varicose veins in the right leg have not shown sustained improvement under the ordinary conditions of life that would reasonably be maintained under the ordinary conditions of life.  While the February 2007 VA examiner indicated that the Veteran's varicose veins showed improvement since the 1989 examination, and noted that he did not have persistent edema or intermittent ulceration at the time of the examination, the examiner did find that the Veteran had moderate varicose veins of the right leg involving superficial veins above and below the knee, with involvement of the greater saphenous, ranging 1 cm. or less in diameter, minimal discoloration and sacculation, and moderate discoloration of the right foot below the ankle.  

Both the 2007 and 2009 examination reports contain notations that the Veteran's right leg varicose veins had become progressively worse since onset.  Both examiners noted that the varicose veins were not only in the lower extremities, but appeared on the right thigh as well.  Moreover, the 2009 examiner noted that the Veteran's pain was constant, and that the effects of his disability on the activities of daily living were progressively worsening since the prior examinations.  

In order to sustain a reduction, the evidence of record need not show that a 40 percent disability rating was warranted, but rather, a preponderance of the evidence must make it reasonably certain that the improvement that had been shown in 2005 would continue under the ordinary conditions of life.  38 C.F.R. § 3.344.  The Board finds that by a preponderance of the evidence, it has not been established that the protected 40 percent disability rating should have been reduced.  

Based on the above, the Board finds that the April 2002 and August 2004 VA examinations based upon which a disability rating of 40 percent for varicose veins of the right leg was reduced from 40 percent to 20 percent are not sufficient to establish that sustained, material improvement in the Veteran's varicose veins of the right leg is reasonably certain to continue and be maintained under the ordinary conditions of life.  Therefore, a restoration of a rating of 40 percent for varicose veins of the right leg is warranted.  Brown v. Brown, 5 Vet. App. 413; 38 C.F.R. §§ 4.1, 4.2, 4.13.  


ORDER

Restoration of a rating of 40 percent for varicose veins of the right leg, effective from November 1, 2005, is granted.  


REMAND

As noted in the Introduction of this decision, the Board has interpreted the findings of the 2007 and 2009 VA examination reports as reasonably raising a claim for service connection for peripheral vascular disease, as secondary to the service-connected varicose veins of the right leg, which, as the Court has indicated, is inextricably intertwined with the issue of entitlement to a TDIU rating, including on an extraschedular basis.  The record requires further development before either issue may be adjudicated.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must contact the Veteran and ask if he has received any VA or non-VA medical treatment for peripheral vascular disease and for varicose veins that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.  

2. The RO/AMC must review the claims file and ensure the development actions have been conducted and completed.  Then, schedule the Veteran for an examination with an appropriate clinician.  

THE PURPOSES OF THE EXAMINATION ARE:

TO DETERMINE WHETHER PERIPHERAL VASCULAR DISEASE HAD ITS ONSET OR WAS AGGRAVATED DURING ACTIVE MILITARY SERVICE, AND IF NOT;
   
TO DETERMINE WHETHER PERIPERHAL VASCULAR DISEASE WAS CAUSED, OR IS AGGRAVATED BY THE SERVICE-CONNECTED VARICOSE VEINS OF THE RIGHT LEG; AND IN EITHER EVENT;
   
TO DETERMINE WHETHER THE NOW SERVICE-CONNECTED VARICOSE VEINS OF THE RIGHT LEG; AND PERIPHERAL VASCULAR DISEASE IF SERVICE CONNECTED, CAUSE THE VETERAN TO BE UNABLE TO MAINTAIN GAINFUL EMPLOYMENT. 

The following considerations will govern the examination:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

b) The examiner is advised that the mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The February 2007 VA examination report and the December 2009 VA examination report reflect diagnoses of peripheral arterial disease bilateral lower extremities, mild to moderate severity, based on a Doppler study in 2004; and of peripheral vascular disease of the bilateral lower extremities.  In the comments section of the December 2009 examination report, the examiner noted that the examination did not reveal severe signs of varicose veins, but did indicate that the Veteran clearly had peripheral disease.  

ii)  An August 2001 statement from a VA physician reflects an opinion that pain related to the Veteran's service-connected varicose veins disability had increased, and that his disability affected his ability to stand and walk for extended periods of time, therefore affecting his ability to be gainfully employed.  

iii) The August 2004 VA examination report, in which the examiner noted that the "effects of the condition on the [V]eteran's usual occupation and daily activities" were that he was an unemployed electrician for approximately 15 years, and was 100 percent disabled for Social Security purposes.  

iv) The February 2007 VA examination report, in which the examiner opined that it would be mere speculation to say that the Veteran is unable to seek gainful employment based solely on his right leg varicose veins.  The opinion indicated that based on physical examination there seemed to be more symptoms and findings related to peripheral arterial disease.  

v) The December 2009 VA examination report, in which the examiner opined that based on the history and examination the Veteran would not be able to work in a job requiring prolonged standing (such as his job as an electrician) because of his varicose veins.  The examiner noted that the varicose veins, alone, do not render him totally unemployable.  

d) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.  

e) The examiner must provide an opinion as to whether the Veteran's peripheral vascular disease began during active service, are related to any incident of service, or is related to his service-connected varicose veins of the right leg.  

f) The examiner must provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected disability(ies), namely, varicose veins of the right leg and, IF FOUND TO BE SERVICE-RELATED OR CAUSED BY THE SERVICE-CONNECTED VARICOSE VEINS OF THE RIGHT LEG, any peripheral vascular disease, either alone or in the aggregate, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  

3. After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, pending adjudication of the service connection claim, the RO/AMC should refer the Veteran's claim for the assignment of a TDIU rating to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of whether an extraschedular rating is warranted.   

5. After completing all indicated development, the RO/AMC should adjudicate the matters remaining on appeal, to include service connection for peripheral vascular disease and the propriety of the assignment of a TDIU rating, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Board intimates no opinion as to the ultimate outcome in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


